199 F.2d 759
UNITED STATES of America, Plaintiff-Appellant,v.Benjamin J. GARFUNKEL, Esther Sloe and Jennie Garfunkel,copartner doing business as Garfunkel Makers,Defendants-Appellees.
No. 94, Docket 22480.
United States Court of Appeals Second Circuit.
Argued Nov. 14, 1952.Decided Dec. 1, 1952.

Holmes Baldridge, Asst. Atty. Gen., Myles J. Lane, U.S. Atty., New York City, Morton Liftin, Attorney, Department of Justice, Washington, D.C., Paul A. Sweeney and George F. Foley, Attorneys, Department of Justice, Washington, D.C., of counsel, for plaintiff-appellant.
Victor R. Wolder, New York City, for defendants-appellees.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the authority of United States v. Lovknit Mfg. Co., Inc., 5 Cir., 189 F.2d 454, and Lance v. United States, 4 Cir., 190 F.2d 204- certiorari denied 342 U.S. 896, 72 S.Ct. 229, rehearing denied 342 U.S. 915, 72 S.Ct. 287, cf. United States v. Unexcelled Chemical Corp., 3 Cir., 196 F.2d 264.